 DARDANFLL ENTERPRISES. INCDardanell Enterprises, Inc. and Graphic Arts Inter-national Union, Local No. 24-L, AFL-CIO.Cases 6-CA-13017 and 6-CA-13074July 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed in Case 6-CA-13017 on De-cember 28, 1979, and a charge filed in Case 6-CA-13074 on January 24, 1980, by Graphic Arts Inter-national Union, Local No. 24-L, AFL-CIO, hereincalled the Union, and duly served on DardanellEnterprises, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 6,issued an Order Consolidating Cases, ConsolidatedComplaint and Notice of Hearing on February 25,1980, against Respondent alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 21,1979, following a Board election in Case 6-RC-8263, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about June 28, 1979, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On February 28, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part,2the allegations in' Official notice is taken of the record in the representation proceed-ing, Case 6-RC-8263, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd 388 F.2d 683 (4thCir 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F 2d 26 (5th Cir 1969); Intertype Co. v. Penello, 269 F.Supp 573(D.C.Va. 1967): FolleNt Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.2 Respondent's answer denies the request to bargain and Respondent'srefusal to do so However, because a request and refusal to bargain maybe established by exhibits attached to a motion for summary judgmenteven though the respondent denies the request and refusal in its answer,Otis Hospital. Inc., 226 NLRB 1383, 1384 (1976): Handy Hardware Whole-sale, Inc. 222 NLRB 373., 374 (1976), we find that Exhs 2A. 2B, 2C, and2D, attached to the Motion for Summary Judgment, and which are notdisputed by Respondent, are sufficient to establish the Union's request forbargaining and Respondent's refusal to bargain Thus, as those exhihitsshow, the Union requested bargaining on May 1, 1979, and again on Jan-uary 2, 1980. and Respondent refused the first of these requests on KMay30, 1979, and the second one on January 29, 1980250 NLRB No. 50the complaint, and alleging certain affirmative de-fenses.On March 11, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 19,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause, and the General Counsel filed a reply toRespondent's response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint, Respondentdenies the material allegations of the complaint andasserts as affirmative defenses: (1) that the chargein Case 6-CA-13017 is time-barred by Section10(b) of the Act; (2) that the certification of theUnion as the exclusive bargaining representative,based upon the results of a Board election, is erro-neous in view of the conduct of the Union whichmade a fair election immpossible; and (3) that theBoard improperly denied Respondent a hearing onits objections to conduct affecting the results of theelection. The General Counsel asserts with respectto the first affirmative defense that the Board treatsa request for bargaining as continuing, that the evi-dence shows that Respondent is continuing torefuse to bargain as of January 29, 1980, and that,in any event, the Motion for Summary Judgmentshould be granted on the basis of the charge inCase 6-CA-13074 to which Respondent has madeno objection concerning its timeliness. As to theother affirmative defenses, the General Counselcontends that in effect Respondent is attempting torelitigate issues decided by the Board in the under-lying representation case and that Respondent hasno absolute right to a hearing on objections.Our review of the record herein, including therecord in Case 6-RC-8263, discloses that pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on October 4,1978, and that the tally of ballots furnished the par-ties after the election showed 11 votes cast for and10 against the Union, with no void or challengedballots. Respondent timely filed objections to con-duct affecting the results of the election, allegingessentially: (1) that a representative of the Unionhad engaged in unlawful electioneering: (2) that a DECISIONS OF NAIIONAL LABOR RELATIONS BOARDunion representative had advised an employee whohad intentions of quitting his employment with Re-spondent prior to the representation election not toinform Respondent of such intent before the elec-tion under penalty of "dire legal consequences";and (3) that the Union had distributed by mail toemployees a two-page document which allegedlymisrepresented the rates of pay of approximatelyfive different job classifications.Thereafter, on January 15, 1979, the RegionalDirector for Region 6 issued a report on objectionsin which he recommended that all of Respondent'sobjections be overruled and the Union be certified.On January 25, 1979, Respondent filed excep-tions to the Regional Director's report and a sup-porting brief in which it essentially reiterated theallegations set forth in its objections and the con-tentions made in support thereof. On March 21,1979, the Board issued a Decision and Certificationof Representative adopting the Regional Director'sreport and recommendations and additionally find-ing that Respondent's exceptions raised no materialor substantial issues of fact or law which warrantreversal of the Regional Director's findings or re-quire a hearing.Subsequently, by letters dated May 1, 1979, andJanuary 2, 1980, the Union requested that Respond-ent meet for purposes of collective bargaining. Byletters dated May 30, 1979, and January 29, 1980,Respondent refused to bargain with the Union andstated its intention to test the validity of theUnion's certification.In response to the Notice To Show Cause ofMarch 19, 1980, Respondent contends, inter alia,that under Russell-Newman Manufacturing Co.,Inc., 158 NLRB 1260 (1966), it is entitled to a hear-ing in an unfair labor practice proceeding on theobjection involving the alleged misrepresentationby the Union of the rates of pay of five differentjob classifications, even though the Regional Direc-tor already conducted an investigation of this ob-jection in the underlying representation matter.However, nothing in that decision supports Re-spondent's contention since we simply affirmed theTrial Examiner on an interlocutory appeal by theGeneral Counsel, agreeing with the Trial Examinerthat the question of whether certain election propa-ganda contained misrepresentations sufficient towarrant setting an election aside was an issue thatwould have to be determined via a hearing and notsummarily. There, however, the relative truth ofthe campaign issue was at issue. Respondent con-tends that such a question is presented in this case.However, the Regional Director in his reportfound that, even assuming that the alleged misrep-resentatons concerning the wage rates were inac-curate, the employees could readily evaluate theiraccuracy since they involved the wage rates attheir own work place. The Regional Director con-cluded, therefore, that the alleged misrepresenta-tion did not constitute the type of misrepresenta-tion which could be likely to have had any realimpact on the election and thus would not warrantsetting aside the election. The Board adopted thisreport without modification and, accordingly, wefind that no question of the relative truth of thecampaign literature was at issue in the representa-tion proceeding and thus Russell-Newman Manufac-turing Co., Inc., supra, is inapplicable. See TheStandard Register Company, 243 NLRB No. 32(1979);3 E-Z Davies Chevrolet, 161 NLRB 1380,1384 (1966).In addition, it is well settled that the parties donot have an absolute right to a hearing. Only whenthe objecting party presents a prima facie showingof "substantial and material" issues of fact concern-ing matters which would warrant the electionbeing set aside does the right to an evidentiaryhearing exist.4Absent arbitrary action, this quali-fied right to a hearing satisfies all statutory andconstitutional requirements.5In this case, theBoard fully considered Respondent's objectionsand exceptions and did not order a hearing, butrather adopted the Regional Director's recommen-dations that the objections be overruled and foundthat Respondent's exceptions raised no material orsubstantial issues of fact or law which would war-rant reversal of the Regional Director's findings orrequire a hearing. The case cited by Respondent,Russell-Newman Manufacturing Co., Inc., supra, isdistinguishable for this reason, as well as that thatcase involved a substantial and material issue offact. See The National Cash Register Company, 171NLRB 381, 383 (1968).It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6Aside from its alleged Section 10(b) defense, allissues raised by Respondent in this proceedingwere or could have been litigated in the prior rep-resentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered:' Member Jenkins dissented on other grounds.4 Amalgamated Clothing Workers of America. ,4FL-CIO (Winfield Man-ufacturiung Company. Inc.) v. ,L.RB, 424 F.2d 818. 828 (DC Cir1970)s Ibid. See also The Standard Register Company, supra.' E-Z DaviesChevrolet. iupra." See Piltsburgh Platr CGlass Co. Nv N.L.R.B.. 313 U S. 146. 162 (1941);Rules and Regulatiuons of the Board, Secs. 102.67(f) and 102.69(c) DARDANELL ENTERPRISES. INCor previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.With respect to the Section 10(b) defense, wefind no merit to Respondent's contention that thecharge in Case 6-CA-13017 was time-barred bySection 10(b) of the Act and thus would precludethe entry of summary judgment. Although thecharge in Case 6-CA-13017 was filed December28, 1979, more than 6 months after the Union'sMay 1, 1979, request for bargaining and Respond-ent's May 30, 1979, refusal, the Board treats a re-quest for bargaining as continuing, at least for theperiod of the certification year where the Board'scertification required Respondent to bargain, andhas held that the failure to respond affirmatively tosuch a continuing request gives rise to a continuingviolation of Section 8(a)(1) and (5). Sewanee CoalOperators Association, et at, 167 NLRB 172, fn. 3(1967). See also Memorial Hospital of Roxborough,220 NLRB 402, 403 (1975),7enforcement deniedon other grounds 545 F.2d 351 (3d Cir. 1976). Inaddition, the Board considers the filing of a chargeduring the certification year as a renewal of a re-quest to bargain and the failure to respond affirma-tively to this request as "tantamount to an explicitrefusal to bargain." Sewanee Coal Operators Associ-ation supra. See also Memorial Hospital of Roxbor-ough supra. Accordingly, we find that the Union'srequest for bargaining has continued throughoutthe period since it was first made, May 1, 1979, andRespondent's failure to respond to it affirmativelyhas continued throughout that same period.8Therefore, we find, as the complaint alleges, thaton and since June 28, 1979, the time period whichprecedes the charge filing date of December 28,1979, by 6 months and which thus is properlywithin the period prescribed by Section 10(b) ofthe Act, Respondent has violated Section 8(a)(5)and (1) of the Act by refusing to bargain with theUnion, as requested.On the basis of the entire record, the Boardmakes the following:7 The Board has also held that an explicit refusal to bargain made inorder to test a certification will be considered as a continuing refusal tobargain Williams Energy Company, 218 NLRB 1080, fn 4 (1975) Re-spondent has given no indication of an intent to bargain and its January29. 1980. position statement indicates that it is still refusing to bargain inorder to test the certification. Thus. for this reason as well we find thatRespondent's explicit refusal to bargain has continued throughout theperiod since May 30. 1979" We note further that the Union's request for recognition and bargain-ing on January 2, 1980. and Respondent's refusal to bargain of January29. 1980. constitutes grounds for yet another cause of action concerningRespondent's alleged refusal to bargain in violation of the Act. and thusthe charge filed in Case b-CA-13074, in relation to those events is. in anyevent, timely filed and alone provides a basis for considering the GeneralCounsels Motion for Summary JudgmentFINDINGS OF FACTI. THE BUSINESS OF RFSPONI)ENTRespondent, a Pennsylvania corporation with itsprincipal offices located in Monroeville, Pennsylva-nia, is engaged in the nonretail printing of newspa-pers and lithography. During the 12 months pre-ceding issuance of the complaint herein, Respond-ent, in the course and conduct of its business oper-ations, received gross revenues in excess of $50,000which were derived from providing services toother employers located in the Commonwealth ofPennsylvania which are themselves directly en-gaged in interstate commerce. During the samerepresentative period, Respondent, in the courseand conduct of its business operations, received inPennsylvania goods and supplies valued in excessof $50,000 directly from points located outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGraphic Arts International Union, Local No.L, AFL-CIO, is a labor organization withinmeaning of Section 2(5) of the Act.24-theIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time lithographicproduction employees, including shipper/re-ceiver and delivery/messenger employed byRespondent at its Monroeville, Pennsylvania,facility; excluding all office clerical employeesand guards, professional employees and super-visors as defined in the Act.2. The certificationOn October 4, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 6, designated the Unionas their representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative of379 DECISIONS OF NATIONAl LABOR RELATIONS BOARDthe employees in said unit on March 21, 1979, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 1, 1979, and moreparticularly on or about May 1, 1979, and January2, 1980, and at all times thereafter, the Union hasrequested Respondent to bargain collectively withit as the exclusive collective-bargaining representa-tive of all the employees in the above-describedunit. Commencing on or about May 30, 1979, andmore particularly on or about May 30, 1979, andJanuary 29, 1980, and continuing at all times there-after to date, Respondent has refused, and contin-ues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 28, 1979, the date 6 months prior to the filingdate of the charge in Case 6-CA-13017, and at alltimes thereafter, refused to bargain collectivelywith the Union as the exclusive representative ofthe employees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Dardanell Enterprises, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Graphic Arts International Union, Local No.24-L, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time lithographicproduction employees, including shipper/receiverand delivery/messenger, employed by Respondentat its Monroeville, Pennsylvania, facility, but ex-cluding all office clerical employees and guards,professional employees, and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since March 21, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 28, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,380 DARDANELL ENTERPRISES. INCDardanell Enterprises, Inc., Monroeville, Pennsyl-vania, its officers, agents, successors, and assigns,shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Graphic Arts Inter-national Union, Local No. 24-L, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time lithographicproduction employees, including shipper/re-ceiver and delivery/messenger employed byRespondent at its Monroeville, Pennsylvania,facility; excluding all office clerical employeesand guards, professional employees and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Monroeville, Pennsylvania, loca-tion copies of the attached notice marked "Appen-dix."9Copies of said notice, on forms provided bythe Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPI.OY IESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Graphic Arts International Union, LocalNo. 24-L, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time lithogra-phic production employees, including ship-per/receiver and delivery/messenger em-ployed at our Monroeville, Pennsylvania, fa-cility; excluding all office clerical employeesand guards, professional employees and su-pervisors as defined in the Act.DARDANELL ENTERPRISES, INC.181